    .                    II      :1
 Case1:17-cv-00818-JEJ-MPT
Case  1:17-cv-00818-JEJ-MPT Document
                             Document37
                                      36 Filed
                                          Filed07/17/19
                                                07/15/19 Page
                                                          Page11of2   PagelD#:#:1010
                                                                of 2 PageID      1008
                         I



                                IN THE UNITED STATES DISTRICT COURT
                                    IN THE DISTRICT OF DELAWARE


  CARLTON HARRY,I
                 Plaintiff, ·
                                                             CASE NO. 1: 17-cv-00818-JEJ
         v.                                                  Judge John E. Jones, III
                                                             Complaint Filed: June 23, 2017
  PHILLIPS and COHEN ASSOCIATES, LTD,
                         'I      ·:
                 Defendant. ·
                         :1


                         .1

                         II      ::      STIPULATION OF DISMISSAL

         COME NOW :the p;arties, by and through their undersigned counsel, and pursuant to Fed.

  R. Civ. P. 41(a)(l), :Ld hereby stipulate that the above-referenced action is dismissed with

  prejudice, and each pJrty
                   •     I
                                 i~ responsible for his/its own attorneys' fees.
                                 "



                         I       '
  LAW OFFICE OF A.IDA!LE BOWERS, PA                         MARSHALL, DENNEHEY, WARNER,
                                                            COLEMAN & GOGGIN
                                     I
 . BY: Isl A. Dale Bowers ·1                                BY: /s/ Keri Morris-Johnston
   A. Dale Bowers, Esq.1:(#39.~2)                           Keri Morris-Johnston, Esq. (#4656)
   203 North Maryland 4yen~e
                                                            1007 N. Orange Street, Suite 600
   Wilmington, DE 198(j)4 ·
   (302) 691-3786                                           P.O. Box 8888
   (302) 691-3790 Fax                                       Wilmington, DE 19899
   dale@bowerslegal.coin                                    (302) 552-4372
                         .1..                               klmorris@mdwcg.com

  and                                                       and
                          :1        i
Case
Case 1:17-cv-00818-JEJ-MPT
     1:17-cv-00818-J,EJ-MPT Document
                            Document 37
                                     36 Filed
                                        Filed 07/17/19
                                              07/15/19 Page
                                                       Page 22 of
                                                               of 22 PageID
                                                                     PagelD #:
                                                                            #: 1011
                                                                               1009
                          ·I    .;.
                           ''   '



                          I

 SWARTZ SWIDLER,ILLC                                     SESSIONS, FISHMAN, NATHAN &
                                                         ISRAEL
 Richard Swartz, Esq. (hdmitted PHV)
 Daniel A. Horowitz, ~Fq. (~dmitted PHV)                 Kevin G. Barreca, Esq. (admitted PHV)
 1101 Kings Hwy. N, Site. 402                            Two Lakeway Center, Suite 200
 Cherry Hill, NJ 08034I    .,
                           ,                             3850 North Causeway Boulevard
 (856) 685-7420        I   .:
                                                         Metairie, LA 70002
 (856) 685-7417 Fax ,      .:
 rswartz@swartz-legal. om:f                              T: (504) 828-3700
                                                         F: (504) 828-3737
                          I         i
 Attorneys for Plaintif~ Caflton Harry                   kbarreca@sessions.legal
                                    I
                                    i

                                                        Attorneys for Defendant, Phillips &
                                                        Cohen Associates, Ltd.



                          I
           IT IS SO ORDERED
                       I  ,
                            this
                                    I
                                         ~. ''~
                                        (CK'-     day      --r--~
                                                        of_'-'-=-~--·--' 2019.
                          I




                                                                         -,-"




                                                                                                 '·,·:·




  LEGAL/123 708228. v I
